                 1:20-cv-02625-DCC                Date Filed 03/26/21      Entry Number 33           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                               for the

                                                      District of South Carolina


 Robert Enrique Cruz also known as Roberto E.
                                                                  )
               Cruz Olovarria,
                                                                  )
                           Petitioner
                                                                  )
                               v.
                                                                  )
                                                                          Civil Action No.      1:20-02625-DCC
              Warden FCI Bennettsville,                           )
                          Respondent


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the petitioner (name)            recover from the respondent (name)             the amount of
dollars ($ ), which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of
      %, along with costs.

’ the petitioner recover nothing, the action be dismissed on the merits, and the respondent (name)
           recover costs from the petitioner (name)                       .

O the petitioner, Robert Enrique Cruz also known as Roberto E. Cruz Olovarria, shall take nothing of the
respondent, Warden FCI Bennettsville, and this action is dismissed without prejudice.

This action was (check one):

’ tried by a jury, the Honorable                              presiding, and the jury has rendered a verdict.

’ tried by the Honorable                            presiding, without a jury and the above decision was reached.

O decided by the Honorable Donald C. Coggins, Jr., United States District Judge, presiding, agreeing the
Report and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which
recommended dismissing the petition.


Date: March 26, 2021                                                     ROBIN L. BLUME, CLERK OF COURT

                                                                                               s/L. Baker
                                                                                     Signature of Clerk or Deputy Clerk
